Judgment, Supreme Court, New York County (Ira Beal, J.), rendered October 27, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The arresting officer’s testimony that defendant appeared to be tampering with a public telephone and made a quick hand movement to his open shoulder bag in response to another officer’s announcement of his identity and inquiry as to defendant’s activity was not incredible as a matter of law, and, in the context of a rapidly unfolding street encounter, justified the officer’s belief that he and his partner were in imminent danger (see, People v Benjamin, 51 NY2d 267, 270-271). Accordingly, the officer properly grabbed defendant’s hand and seized defendant’s gun. Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Nardelli, JJ.